 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.1


CLECO CORPORATION
2030 Donahue Ferry Road
Pineville, LA  71360




January 31, 2011




[Executive Officer]


Re:           Notice and Acceptance of Grant of Restricted Stock


Dear [Executive Officer]:


On January 28, 2011, the Board of Directors (the “Board”) of Cleco Corporation
(the “Company”) authorized a special grant of the Company’s $1.00 par value
voting common stock (the “Common Stock”).  The grant is made pursuant to the
Cleco Corporation 2010 Long-Term Incentive Compensation Plan (the “Plan”).  This
letter is intended to provide you with notice of the terms and conditions
applicable to your grant.  Unless otherwise defined below, capitalized terms
used herein shall have the meanings ascribed to them in the Plan, a copy of
which has been previously furnished to you.


1.    Grant.  Effective as of January 28, 2011 (the “Effective Date”), the
Company hereby grants to you [Number of Shares] shares of Common Stock, provided
that during the Restriction Period (as defined below), such shares shall not be
sold, assigned, transferred, pledged, hypothecated or otherwise disposed of (the
“Restricted Stock”).


The Company has issued in your name a certificate or certificates representing
the number of shares of Restricted Stock granted hereunder, which may be
legended to reflect the terms and conditions set forth herein.  The certificates
shall be held in escrow, pending the lapse of the Restriction Period.  As a
condition of the grant hereunder, you agree to execute stock powers endorsed in
blank, if requested by the Committee.
 


2.    Restriction Period.  Except as expressly provided herein, the restrictions
set forth in paragraph 1 hereof shall commence as of the Effective Date and
shall lapse as of January 27, 2012 with regard to [50% of Number of Shares
Granted] shares, and as of January 27, 2013 with regard to the remaining [50% of
Number of Shares Granted] shares (the entirety of such period referred to herein
as the “Restriction Period”).


3.           Separation From Service.  In lieu of the provisions of Section 8.5
of the Plan, if you cease to be an Employee of the Company during the
Restriction Period, the following shall apply:
 
 
 
 

--------------------------------------------------------------------------------

 
 
 

 
a.  
If your Separation From Service is on account of your Retirement, death or
disability, to the extent not otherwise lapsed, the restrictions imposed
hereunder shall lapse with respect to all shares of your Restricted Stock.



b.  
If your Separation From Service is attributable to any other reason, except as
expressly provided in paragraph 4 hereof, Restricted Stock subject to paragraph
2 hereof at the time of such separation shall be forfeited and the affected
certificates canceled.



The number of shares of Restricted Stock subject to the lapse of restrictions as
provided herein shall be delivered to you free of restriction as of your
Separation Date. A corresponding amount shall be distributed to you from your
Ledger Account as of such date.


4.           Change in Control.  Provided that your Restricted Stock has not
otherwise been forfeited or canceled, or that the restrictions applicable to
your award have not otherwise lapsed, upon the occurrence of a Change in Control
all restrictions then applicable to your Restricted Stock shall lapse and the
number of shares of Restricted Stock awarded hereunder shall be delivered to you
free of restriction. Any amount then credited to your Ledger Account shall be
distributed to you as of the earlier of the end of the Restriction Period or
your death, Disability or Separation Date.


5.           Taxes.  Unless you have made an election pursuant to Section 83(b)
of the Internal Revenue Code of 1986, as amended, when the restrictions lapse
with respect to all or part of your Restricted Stock, the Fair Market Value of
the affected shares (determined at the time of lapse) will be includable as
compensation income, reported by the Company on IRS Form W-2, and subject to
withholding for applicable income and employment taxes.  Unless you have then
made other arrangements, the Company will withhold from your award the number of
shares of Common Stock with a Fair Market Value equal to your resulting tax
liability, determined for Federal tax purposes as the aggregate rates applicable
to supplemental wage payments and employment taxes.


The Company shall withhold from any amount distributable from your Ledger
Account any taxes then required by law to be withheld.


6.           No Assignment.  The award described herein, including the balance
of your Ledger Account, shall not be subject in any manner to sale, transfer,
pledge, assignment or other encumbrance or disposition, whether by operation of
law or otherwise and whether voluntarily or involuntarily, except by will or the
laws of descent and distribution.


7.           Additional Requirements.  You acknowledge that Common Stock
acquired hereunder may bear such legends as the Committee or the Company deems
appropriate to comply with applicable Federal or state securities laws or under
the terms of the Plan.  In connection therewith and prior to the issuance of
such shares, you may be required to deliver to the Company such other documents
as may be reasonably required to ensure compliance with applicable Federal or
state securities laws.   You further acknowledge that your award shall be
subject to additional terms and conditions set forth in the Plan.
 
 
 

--------------------------------------------------------------------------------

 
 
 
8.           Amendment.  The Committee or the Company’s Board of Directors may
amend the terms and conditions set fort herein; provided, however, that any such
amendment may not materially impair your award without your prior written
consent.


9.           Shareholder Rights.  Pending the lapse of the restrictions or the
forfeiture of all or a portion of the Restricted Shares, you are entitled to the
rights of a shareholder with respect to the Restricted Stock, including the
right to vote the shares and to receive dividends if, as and when declared by
the Board of Directors.





 
Very truly yours,
     
CLECO CORPORATION
 
 
 
 
 
By:                                                         
 
 Michael H. Madison
 
Its:        President & CEO



 
 
 
 

--------------------------------------------------------------------------------

 

 
ACKNOWLEDGMENT AND AGREEMENT


I acknowledge that the Restricted Stock awarded to me hereunder and the balance
of my Ledger Account shall be subject to the terms and conditions of the Plan,
in addition to the terms and conditions of the foregoing letter.  By execution
below, I acknowledge that no member of the Committee or the Board of Directors
shall be liable for any action or determination taken in good faith with respect
to the Plan or my award.  I further acknowledge that I have consulted my own
advisor about the tax consequences of my award and the election available to me
under Section 83(b).





 
                                                                                   
 
Signature
     
Date:                                                      
   


 
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------